         Case 1:21-cv-00056-RBW Document 4-6 Filed 01/12/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

NATIONAL IMMIGRANT JUSTICE CENTER et
al.,                                                       Case No.: 1:21-cv-00056-RBW
              Plaintiffs,

       vs.

THE EXECUTIVE OFFICE FOR IMMIGRATION
REVIEW, et al.                                             Document Electronically Filed


                       Defendants.



                [PROPOSED] TEMPORARY RESTRAINING ORDER AND
                           PRELIMINARY INJUNCTION

       Upon consideration of Plaintiffs’ Motion for a Temporary Restraining Order, Preliminary

Injunction, and Stay of Effective Date under 5 U.S.C. § 705, the accompanying memorandum of

points of authorities, Plaintiffs’ Declarations, and all other authorities, evidence, and materials

properly before this Court, it is hereby:

       ORDERED that Plaintiffs’ Motion is GRANTED; and it is further

       ORDERED that, pursuant to 5 U.S.C. § 705, the effective date of the Final Rule entitled

Procedures for Asylum and Withholding of Removal, 85 Fed. Reg. 81,698 (Dec. 16, 2020) (the

“Rule”), which is presently set to take effect on January 15, 2021, and any implementation thereof

is STAYED in its entirety pending final adjudication of this action; and it is further

       ORDERED that Defendants, and all persons acting under their direction or in concert with

them, are hereby ENJOINED pursuant to Fed. R. Civ. P. 65(a) and 65(d)(2) from enforcing or

implementing the Final Rule or any portion thereof; and it is further

       ORDERED that this stay and preliminary injunction shall take effect immediately and

shall remain in effect pending final judgment in this action or further order of this Court.
         Case 1:21-cv-00056-RBW Document 4-6 Filed 01/12/21 Page 2 of 2




       A hearing on Plaintiffs’ motion for a preliminary injunction is set before this Court on

               , 2021 at             .   Any response or opposition to plaintiffs’ preliminary

injunction motion must be filed and served on Plaintiffs on or before              ,   2021,      and

filed with the Court, along with Proof of Service, on or before ______________, 2021. Any reply

in support of Plaintiffs’ Motion must be filed and served on Defendants on or before

______________, 2021, and filed with the Court, along with Proof of Service, on or before

______________, 2021. The above dates may be revised upon stipulation by all parties and

approval of this Court.


SO ORDERED this day of                       2021

                                                     __________________________________
                                                     Hon. Reggie B. Walton
                                                     United States District Judge




                                               -2-
